United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-3479
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Arkansas
Leon Bell, Jr.,                           *
                                          *     [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                          Submitted: February 19, 1999

                                Filed: March 26, 1999
                                     ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

       Leon Bell, Jr., appeals from the final judgment entered in the United States
District Court1 for the Eastern District of Arkansas after he pleaded guilty to affecting
commerce by robbery, in violation of 18 U.S.C. § 1951; and to using and carrying a
firearm during and in relation to a crime of violence, in violation of 18 U.S.C.
§ 924(c)(1). The district court sentenced appellant to two consecutive terms of 60
months imprisonment, plus 3 years of supervised release. For reversal appellant

      1
       The Honorable Henry Woods, United States District Judge for the Eastern
District of Arkansas.
argues the district court erred in not granting him an acceptance-of-responsibility
reduction under U.S. Sentencing Guidelines Manual § 3E1.1 (1998).

       The district court&s decision whether to grant such a reduction “is afforded
great deference and will not be disturbed unless it is clearly erroneous.” United
States v. Evans, 51 F.3d 764, 766 (8th Cir. 1995); see U.S. Sentencing Guidelines
Manual § 3E1.1, comment. (n.5) (1998). After carefully reviewing the record, we
conclude the court did not clearly err in finding Bell had not met his burden of
demonstrating that he had accepted responsibility, given Bell’s vague admission to
the probation officer about his offense conduct and his failure to add anything of
substance when addressing the court at sentencing. See United States v. Mohamed,
161 F.3d 1132, 1136 (8th Cir. 1998) (defendant not entitled to reduction merely
because she pleads guilty), petition for cert. filed, No. 98-8243 (U.S. Feb. 16, 1999);
United States v. Hawkins, 78 F.3d 348, 352 (1996) (voluntarily admitting
involvement in offense does not automatically entitle defendant to reduction), cert.
denied, 117 S. Ct. 126 (1996); United States v. Byrd, 76 F.3d 194, 196-97 (8th Cir.
1996) (discussing burden); cf. United States v. Chevre, 146 F.3d 622, 625 (8th Cir.
1998) (defendant may receive reduction if he demonstrates recognition and
affirmative responsibility for offense and sincere remorse).

      Accordingly, the judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-